Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7-13, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson (US: 20150116926) in view of Ballantyne (US: 20130317837) and Hulme (US 20030204708).
With regard claim 1, Robinson disclosed A dock for a portable electronic device (abstract, fig 1-18), the dock comprising: a base (at least fig 9, based on the bottom); a locking element (abstract) configured to engage the portable electronic device (28), the locking element being configured to operate in a locked condition and an unlocked condition (paragraph [32]-[38]), and comprising an electronic actuator (paragraph [32]-[38]) configured to unlock the locking element (paragraph [32]-[38]; paragraph [41]-[46]); and a controller (paragraph [32]-[38]; see also fig 18-19; paragraph [41]-[46]), the controller comprising: an electronic processor (paragraph [44]-[48]); and a power supply in electric communication with a utility power input connection configured to receive a utility power input (paragraph [36]-[41]; Examiner consider the power supply including the components/parts to supply power to electronic components, indicator, actuator, and/or other electronic components), wherein the power supply is configured to receive power from one of the utility power input connection and the external power source input connection and to provide power to  a plurality of electrical components within the dock (paragraph [44]-[48]); wherein the electronic processor is configured to: receive an indication from a user to unlock the locking element (paragraph [42]-[47]); determine if the utility power input is present at the utility power input connection; and control the power supply to provide power to the electronic actuator (see above discussion) to unlock the locking element upon receiving the indication (paragraph [42]-[47]; Examiner consider once the device received the power, then the controller/process can decided to lock/unlock the device; Examiner consider this is a process of determination).
Robinson lacks teaching:  a memory coupled to the electronic processor; and an external power source input connection configured to receive an external power input, wherein the external power input is provided to the power supply from the external power source input connection based on no utility power input being present at the utility power input connection; and control the power supply to selectively restrict power to one or more of the plurality of electrical components based on determining that the utility power input is not present.
Examiner’s note: Primary art lacks teaching a second power input source from external, so that the controller/processor can select one of the power sources; and a memory coupled to the processor.
Ballantyne teaches a dock and portable system comprising multiple external power sources in multiple different portion of the system with the controller to select the multiple external power sources (paragraph [560]-[568],[569]; see also fig 3-20; fig 90-104; fig 123; fig 148-152;). In addition, Ballantyne also teaches: a memory coupled to the electronic processor for the instructions execution (paragraph [195]-[202]).  Examiner’s note: Ballantyne also included multiple battery power sources (at least fig 20) which can be charged from AC/DC power source or even wireless power. Examiner consider any power source other than the utility power input are the external power source inputs/sources (see also fig 3-20). For example, the batteries. 
Examiner’s note: Ballantyne’s batteries can be not only received the power from utility power source and wireless power source. The cited batteries can be also “plugged in”, “battery pack with connector/interface”, “external battery connection”, or “battery cells”. At least these battery power sources can be considered as external power input, external power supply, external power source input connection. See, at least, paragraph [155], [285], [331], [372], [570-593], [324], [684-693], [695-698] , and [700-703]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (an external power source input connection configured to receive an external power input; and memory coupled to the processor which can select, switch the power sources as discussed; see above different external power sources/connection including wireless etc.) and modify to previous discussed structure (modified Ballantyne to the primary art) so as to further provide memory for the processor and more power sources on top of the utility power input for the modified structure and/or prevent from power discontinue. 
The modified primary art lacks teaching: control the power supply to selectively restrict power to one or more of the plurality of electrical components based on determining that the utility power input is not present. 
Hulme teaches a controller comprising: control the power supply to selectively restrict power to one or more of the plurality of electrical components based on determining that the utility power input is not present (paragraph [31]-[36]; see also paragraph [14]-[16], [24]-[27], [44]-[54]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature and modify to previous discussed structure so as to further save the power and/or provide a proper power to the modified structure. 
The method steps recited in the claims 19-20 are obviously met by the device structure as taught by above discussed structure. 
With regard claim 3, modified Robinson further disclosed the external power source input connection is configured to couple the dock to an external power source configured to provide the external power input (paragraph [560]-[569]; see also fig 3-20; fig 90-104; fig 123; fig 148-152;).
With regard claim 7, modified Robinson further disclosed a wireless receiver configured to receive the indication to unlock the locking members (paragraph [42]-[47]).
With regard claim 8, modified Robinson further disclosed the wireless receiver is configured to interface with a proximity device (paragraph [42]-[47]).
With regard claim 9, modified Robinson further disclosed the proximity device is one of a radio frequency identification (RFID) device, a near field communication (NFC) device, and a Bluetooth device (paragraph [44]-[49]; paragraph [50]-[55]; paragraph [39]-[45]). Examiner’s note: the primary art provide wireless pairing for the wireless receiver; Examiner consider, at least, it’s the RFID. In addition, the primary art also teaches using Bluetooth for the wireless communication (see above cited paragraphs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (RFID or Bluetooth device) and modify to previous discussed structure so as to further provide wireless communication for the modified structure. 
With regard claim 10, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a feedback indicator in electrical communication with the controller and configured to provide an indication to a user to connect an external power supply to the external power source connector. The primary art further teaches: a feedback indicator (paragraph [39]-[44]) in electrical communication with the controller and configured to provide a status indication to a user to connect a power supply to the power source connector. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (indicator of the power supply) and modify (modified the indicator to indicate the status of the connection of the external power source connector) to previous discussed structure so as to further provide the indicator for the modified structure (discussed in the claim 1). Adding indicators to indicate the status of the device is well known in the art at the time of the invention before the effective filing date of the invention was made.
With regard claim 11, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the feedback indicator provides the indication to the user based on the electronic processor determining that utility power is not present at the utility power input connection and further based upon receiving the indication to unlock the locking member. The primary art further teaches: a feedback indicator (paragraph [39]-[44]) in electrical communication with the controller and configured to provide a status indication to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (indicator to indicate the status of the device) and modify to previous discussed structure (to indicate the status of utility power supply, receiving the indication to unlock the locking member) so as to further provide more status indication for the modified structure. Adding indicators to indicate the status of the device is well known in the art at the time of the invention before the effective filing date of the invention was made.
With regard claim 12, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for an energy storage device configured to provide power to the controller to operate the feedback indicator. Ballantyne further teaches: using an energy storage device configured to provide power to the controller to operate the whole circuit/device (paragraph [136]-[144]; paragraph [152]-[158]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (energy storage device) and modify to previous discussed structure (modified the power source for the whole circuit) so as to further provide power source for the modified structure. 
With regard claim 13, modified Robinson further disclosed the electronic processor is further configured to provide power to the electronic actuator from the power supply to unlock the locking element upon receiving the indication (paragraph [32]-[38]), wherein the utility power input is provided to the power supply (paragraph [32]-[38]; see also fig 9-15) from the utility power input based on the electronic processor determining that the utility power input is present at the utility power input connection. Examiner’s note, the discussed combination in claim 1 allow the device/controller/processor to select the power from multiple different power sources and also allow the utility power to charge the internal battery; Examiner consider as : “wherein the utility power input is provided to the power supply (paragraph [32]-[38]; see also fig 9-15) from the utility power input based on the electronic processor determining that the utility power input is present at the utility power input connection”. Because the cited design/circuit can switch/control the power source based on the present at the utility power input connection.
Claims 2, 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson (US: 20150116926) in view of Ballantyne (US: 20130317837) and Hulme (US 20030204708) and further in view of Examiner’s Official Notice (EON). 
With regard claim 2, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the external power source input connection is one or more of a universal serial bus Type-A (USB-A) connection, a USB Type C connection, a USB-Type B connection, a USB Mini A connection, a USB Mini B connection, a USB Mini AB connection, a USB Micro A connection, a USB Micro B connection, and a USB Micro AB port connection.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the external power source input connection is one or more of a universal serial bus Type-A (USB-A) connection, a USB Type C connection, a USB-Type B connection, a USB Mini A connection, a USB Mini B connection, a USB Mini AB connection, a USB Micro A connection, a USB Micro B connection, and a USB Micro AB port connection and modify to previous discussed structure.
The motivation to modify the previous discussed structure with EON feature is to further provide a standard connection for the modified structure. (Admitted prior art, see MPEP 2144.03)
With regard claims 4-5, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the external power source is a battery pack; and the external power source is the electronic device. (Examiner’s note: cited art disclosed “battery” not silent about “pack”.)
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the external power source is a battery pack; and the external power source is the electronic device) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further provide external power sources for the modified structure. (Admitted prior art, see MPEP 2144.03)
With regard claim 6, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the electronic device is a laptop computer.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (laptop) and modify to previous discussed structure (modify the docking slots and docking lock/connection). The motivation to modify the previous discussed structure with EON feature is to further provide docking features for laptop. (Admitted prior art, see MPEP 2144.03)




Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Hulme is directed to a portable computer system having hierarchical operating systems. See Hulme, at [0001]. For example, the portable computer system may be a laptop computer having multiple operating systems, such as a typical laptop operating system and a handheld (e.g. PDA) device operating system, such that the computing device may switch between the operating systems based on a current need of a user. See id, at [0014]. Hulme is not directed to, nor provides any teaching of, a docking device.” (pages 6-7).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 In this case, Hulme teaches a controller comprising: control the power supply to selectively restrict power to one or more of the plurality of electrical components based on determining that the utility power input is not present (paragraph [31]-[36]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature and modify to previous discussed structure so as to further save the power and/or provide a proper power to the modified structure. 
It is not Examiner’s position to include the whole structure/design of Hulme in the 103 modification. 
With respect to the Applicants’ remarks that, “Thus, Hulme teaches only that when external power is removed, the processor of the portable computer reduces its performance. There is no teaching of a controller within the portable computer system which controls "the power supply to selectively restrict power to one or more of the plurality of electrical components." Similarly, there is no teaching that the microprocessor restricts power to any device, including itself. The processor simply reducing its operating performance does not provide a teaching of restricting power to a plurality of components. Additionally, Claim 1 requires that the controller, power supply, and plurality of electrical components are part of the "dock for a portable electronic device," and not part of the portable electronic device itself. Thus, in addition to not providing a teaching in general of a controller comprising "control the power supply to selectively restrict power to one or more of the plurality” (pages 7 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Hulme successfully teach the power supply to selectively restrict power to one or more of the plurality of electrical components and/or restricts power to devices/components (see above discussion. 
Examiner would like to invite Applicant to review the argued claim limitations: “the power supply to selectively restrict power to one or more of the plurality of electrical components”. Once again, Hulme successfully teaches the claimed limitations (paragraph [31]-[36]; see also paragraph [14]-[16], [24]-[27], [44]-[54]). 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841